DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 and 18-20 in the reply filed on 8/30/2022 is acknowledged.  The traversal is on the ground(s) that the claims share the special technical feature of a single piece body. .  This is not found persuasive because a single piece body is well known in the art as shown in the rejection below and therefore it is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 13, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLaughlin (US-4583656-A) in view of Willat et al. (US-20110132781-A1).
MacLaughlin discloses a container (Fig. 1) comprising: a hollow body (10) provided with a top opening (15), and  a flexible top lid (40), wherein the hollow body comprises: a top flange, of annular shape, surrounding the top opening the top flange having an outer rim (13); a bottom (16) at the opposite from the top opening; and a side wall of annular shape, extending around a longitudinal axis, from the bottom to an annular top of the side wall directly connected to the outer rim of the top flange (Figs. 2, 3); wherein the flexible top lid comprises: an annular sealing contact area in axial contact with an annular upper face of the top flange so as to close the top opening (Fig. 6); wherein the top flange is an internal flange (at 27) protruding radially inward from the annular top of the side wall, and wherein the flexible top lid is a piece of foil material (col. 2, ll. 41), having an annular outer edge (43) that: does not extend radially beyond the outer rim of the top flange, or extends radially at most 2.0 mm beyond the outer rim of the top flange, wherein the top opening is the only opening of the hollow body (Fig. 6), wherein the side wall has a flat longitudinal profile, at least in an upper portion of the side wall (Fig. 1), wherein the flexible top lid forms an uppermost face of the container (Fig. 6), wherein at least a part of an interior volume annularly delimited by the hollow body is filled with a content (col. 3, lines 20-26).
MacLaughlin fails to teach which is a one-piece body made of thermoplastic material so that the side wall, the bottom and the top flange are included in a same piece of said thermoplastic material, wherein the hollow body is made of PET, wherein the hollow body is at least partially transparent or translucent, wherein the lid is deprived of any metal foil and wherein the container has the claimed sizes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with the claimed sizes, in order to fit the container in different locations and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid without metal, in order to adjust the cost of the lid and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Willat teaches that it is known in the art to manufacture a one piece container out of partially transparent PET (par. 16, claim 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the container as one piece, transparent PET since such a modification would be the use of know technique and materials to manufacture a container.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLaughlin and Willat in view of Estes (US-4610366-A).
MacLaughlin teaches wherein the side wall comprises an upper portion adjacent to the top and a lower portion adjacent to the base (MacLaughlin, Fig. 2), but fasil to teach wherein the side wall comprises a peripheral bulge at a junction between the upper portion and the lower portion, wherein the side wall is provided with a decorative sleeve covering at least an upper portion of the side wall.
Estes teaches that it is known in the art to manufacture a container with a bulge at a junction between an upper and lower portion (Fig. 1) and a sleeve (40) covering the upper portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the container with the bulge and sleeve taught by Estes, in order to convey information to a user.

Claim(s) 9-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLaughlin and Willat in view of Carespodi (US-5342684-A).
MacLaughlin fails to teach a pull tab extending perpendicular to an axis of the container and outward from the outer rim, wherein the pull tab is the only gripping part of the lid, wherein the container has the claimed dimensions.
Carespodi teaches that it is known in the art to manufacture lid with a pull tab (42) extending perpendicular to an axis of the container and outward from the outer rim, wherein the pull tab is the only gripping part of the lid (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a pull tab, in order to aid a user with removal of the lid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with the claimed sizes, in order to fit the container in different locations and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLaughlin and Willat in view of Weber (US-4899883-A).
MacLaughlin fails to teach wherein the flexible top lid is thermosealed to an upper face of the top flange, with a vacuum leak resistance of at least 0.2 mbar/mm^2.
Weber teaches that it is known to thermoseal lids to trims (col. 3, lines 20-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid to be thermosealed, in order to attach the lid and container together and such a modification would be the use of a known technique to attach components together. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the seal with a leak resistance of a vacuum leak resistance of at least 0.2 mbar/mm^2., in order to correspond to contents of the container and since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733